Citation Nr: 1404478	
Decision Date: 01/31/14    Archive Date: 02/10/14

DOCKET NO.  13-04 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of a right foot injury, to include of the great toe. 

2.  Entitlement to service connection for residuals of a left foot injury. 


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

S. Stanley, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from October 1977 to April 1980.  These matters are before the Board of Veterans' Appeals (Board) on appeal of an April 2011 rating decision from the Winston-Salem, North Carolina Department of Veterans Affairs (VA) Regional Office (RO). 

In his February 2013 substantive appeal, the Veteran appears to be seeking to file a Notice of Disagreement (NOD) with the denial of service connection for a bilateral knee disability.  The matter of timeliness of such NOD has not been addressed by the RO, and the Board does not have jurisdiction on the matter.  It is referred to the RO for appropriate action. 


FINDINGS OF FACT

1.  During service the Veteran was seen for complaints of right foot pain and sustained a right great toe chip fracture; these were acute and resolved, and a chronic right foot disability was not manifested in service; he is not shown to have a current right foot disability, to include any residual  of a right great toe chip fracture.

2.  During service the Veteran was treated for complaints of acute and transitory left foot pain; a chronic left foot disability was not manifested in service and the Veteran is not shown to have any such disability.


CONCLUSIONS OF LAW

1.  Service connection for a right foot disability (to include of the right toe) is not warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).


2.  Service connection for a left foot disability is not warranted.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See Pelegrini v. Principi 18 Vet. App. 112, 120-21 (2004).  VCAA notice requirements apply to all five elements of a service connection claim:  1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

An April 2011 (prior to the initial adjudication of the claims) letter, notified the Veteran of the evidence needed to substantiate his claims; informed him that VA would try to obtain medical records, employment records, or records held by other Federal agencies, but that he was responsible for providing private records or any necessary releases [for private records] and enough information to enable VA to request them; and informed him of how ratings and effective dates are assigned.

The Veteran's service treatment records (STRs) and VA treatment records have been secured.  He was afforded a VA examination in August 2011.  The Board finds that the examination report is adequate for rating purposes, as it reflects familiarity with the record and includes the findings needed to adjudicate these claims.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran has not identified any pertinent evidence that remains outstanding.   VA's duty to assist in met.
Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability due to a disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after separation, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection, there must be evidence of a present disability; evidence of an in-service incurrence or aggravation of a disease or injury; and evidence of a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran's STRs show that during service he was seen for complaints of both feet, and was treated with aspirin, rest, and soaking.  The STRs also show that in March 1980, he was seen for a chip fracture of the right great toe.  On service separation examination, the feet were normal on clinical evaluation.  No foot problems were noted. 

In December 2010, the Veteran was seen at a VA facility for complaints of foot pain, and expressed a desire to pursue a claim of service connection for such disability.  He reported he injured a foot in service and was in a cast for several weeks.  

On August 2011 VA examination, the Veteran reported his left foot hurt him "all the time" due to his breaking his left big toe in service.  He twice reiterated that he sustained a left foot fracture in service.  He reported he did not seek treatment for a number of years and he did not have pain in either foot until 2008.  The VA examiner noted that the record was reviewed.  X-rays of both feet were interpreted as normal, with no fractures, dislocations, significant degenerative changes, bony lesions, or soft tissue swelling.  The examiner noted that there is no current evidence of the toe fracture in service (which had healed without residuals); the examiner noted that there is no evidence of a past fracture in either foot.  The examiner indicated that examination did not reveal a disability of either foot that could be attributed to the Veteran's service.

The threshold matter that must be addressed is whether or not there is competent evidence that the Veteran has a right and/or left foot disability, the disabilities for which service connection is sought.  In the absence of proof of such disability there is no valid claim for service connection.  See Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992).

The mere fact that the Veteran sought treatment for foot pain and fractured his right foot in service is not enough to establish that he has right and/or left foot disabilities.  See 38 C.F.R. § 3.303(b).  The record shows that his foot pain and toe fracture in service were acute and resolved, that he did not experience any foot pain until 2008, and that he did not seek treatment for foot pain until 2010 (when he visited a VAMC to inquire about service connection).

The Veteran has complained of foot pain and discomfort.  However, pain alone is not a compensable disability for which service connection may be granted.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Under Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The Veteran is competent to report that he has foot pain; he is not competent to establish that there is any specific underlying pathology to account for the pain, as that is a medical question beyond the realm of lay observation.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372, 1376   (2007).  

The Veteran is certainly capable of reporting a toe injury in service.  However, the effect of the passage of time on memory must be considered.  Contemporaneous records reflect he sustained a right foot toe fracture.  His recent recollections of a left foot toe fracture are outweighed in probative value by the contemporaneous records which were generated in a clinical treatment setting.  Regardless, whether or not there is current residual pathology of such injury is a matter that requires diagnostic studies/medical expertise.  The Veteran lacks medical expertise, and has no response for the normal X-rays found on VA examination.  The only competent medical evidence in the record specifically addressing whether or not he has residual disability from an injury of either foot is the report of the August 2011 VA examination, which found he does not have such disability.

Because the Veteran has not shown he now has, or during the pendency of this claim has had, a disability of either foot, he has not presented a valid claim of service connection for such disability.  See 38 U.S.C.A. § 1131; See Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992).  Accordingly, his appeal in this matter must be denied.


ORDER

The appeal to establish service connection for a right foot disability, to include as residual of a right great toe fracture, is denied. 

The appeal to establish service connection for a left foot disability is denied. 


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


